Citation Nr: 1602173	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-07 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hand little finger disability, to include residuals of a fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from September 1979 to September 1982.  He has one year of prior active service of unverified dates.  He also had Texas Army National Guard service from October 1982 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The STRs are negative for complaints of, or treatment for, the left little finger.

2.  The most probative evidence is against a finding that the Veteran had a left little finger disability during active service.


CONCLUSION OF LAW

The criteria for service connection for a left little finger disability, to include residuals of a fracture, have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2007. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The record reflects that additional records from the Texas National Guard and/or from the Veteran's first period of service are not available.  A September 2007 response to an August 2007 request for STRs reflects that there are no additional available records.  In addition, the Board finds that no such records, if any, would benefit the Veteran because he has contended that his injury occurred during his second period of active service, and prior to National Guard service.  Records from that period of service are associated with the claims file.

A January 2014 VA traumatic brain injury (TBI) examination report reflects that the Veteran reported that he previously worked as a truck driver but stopped and was put on Social Security disability when he could not pass the physical examinations to maintain his driver's license.  At the TBI examination, the Veteran discussed his memory problems, and a number of other disabilities, but did not discuss his finger.  There is no evidence, and the Veteran has not indicated that his SSA benefits are based on his left little finger disability or that any SSA records would be relevant in regard to his claim.  In the present claim, the evidence of record does not indicate that SSA records would help the Veteran substantiate his claim.  Moreover, as the Board finds, as discussed in further detail below, that the Veteran did not have an injury in service, and as the Veteran has denied medical treatment prior to 2007, SSA records would not be probative as to the Veteran's finger in service or in the decades after separation from service.  Based on the foregoing, the Board finds that VA does not have a duty to attempt to obtain SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

In addition, as the probative credible evidence is against a finding of an injury in service, a VA examination/opinion more than three decades after separation from service would serve no useful purpose.  (The Board acknowledges that the Veteran has a current finger disability and x-ray evidence of an old fracture.  However, any such opinion could not reasonably provide an etiology opinion as to whether the Veteran's fracture occurred in service as opposed to the day, month, or year after service or sometime in the 33 years after separation from service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).)
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran contends that he dislocated or broke his left hand little finger on the firing range during basic training in September or October 1979, or in the winter of 1979.  He contends that x-rays were not taken, but he was given an aluminium splint.  He further contends that he "aggravated this fracture several times" during his military career, and that he was treated at Fort Lewis Washington, and later x-rays were taken at the time of his separation physical.  (See July 2008 VA form 21-4138.)  For the reasons noted below, the Board finds that the Veteran is less than credible as to a fractured finger in service.

The Veteran's STRs are negative for any complaints of, or treatment for, an injury to the left hand finger.  The Veteran's STRs reflect several complaints by the Veteran to other body systems, but none for the finger.  The STRs reflect complaints of allergies (April 1979), constipation (April 1979), dehydration (June 1979?), a laceration below the eye (February 1980), suture removal (February 1980), stomach pains (July 1980), vomiting and dizziness (July 1980), possible upper respiratory infection (December 1980), viral symptoms (May 1981), a wart (August 1981), a wart (August 1981), a wart (September 1981), a wart (September 1981), motor vehicle accident injuries (February 1982), and a blister to the foot (April 1982).  The Board finds that if the Veteran had injured his finger in basic training in 1979, and again on other occasions in service, it would have been reasonable for there to be records of any such injury(ies), as there are for his other complaints.  Importantly, the Veteran denied a bone or joint problem after separation from service.  

On his October 1982 report of medical history for enlistment purposes enlistment purposes for the Texas Army National Guard, the Veteran denied ever having had a broken bone, swollen or painful joint, arthritis, rheumatism, or bursitis, or a bone, joint or other deformity.  He also denied loss of a finger. 

The Veteran's October 1982 report of medical examination reflects that his upper extremities were normal upon evaluation.  The only abnormalities noted on his examination were a tattoo on his left shoulder and a scar on the left upper arm.  As the examiner noticed a tattoo and a scar on the left upper extremity, it is apparent that he examined the upper left extremity, and, therefore, it would be reasonable that he would have noted a deformed finger of the left hand if the Veteran had such. 

The earliest clinical evidence of a little finger disability is in 2007, more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA records reflect that in March 2007, the Veteran reported a deformed left little finger which locks up.  An x-ray revealed an old fracture. 

The Board acknowledges that the Veteran contended that he had hurt his finger in service; however, the Board finds that the records contemporaneous to service, which are negative for a finger disability and reflect the Veteran's denial of a disability, are more probative than statements made approximately 25 or more years later, and made for compensation purposes.   See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 
There is no clinical evidence that the Veteran complained of, or sought treatment for, a finger injury for approximately 25 years after service.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present claim, not only is there an absence of complaints in service or in the two decades after service, but the Veteran denied any such disability after separation from service, and no such disability was noted upon clinical examination in 1982.

The Veteran is competent to report an obvious fracture or a deformity of a finger; however, the Board finds, based on the record as a whole, that he is not credible as to such an injury in service.  Any clinical opinion based on his less than credible report of history lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for a left hand little finger disability, to include residuals of a fracture is denied. 





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


